Case: 12-10847        Date Filed: 08/06/2012     Page: 1 of 5

                                                                          [DO NOT PUBLISH]


                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 12-10847
                                        Non-Argument Calendar
                                      ________________________

                           D.C. Docket No. 2:11-cr-00037-WCO-SSC-1

UNITED STATES OF AMERICA,

                                                   lllllllllllllllllllllllllllllll Plaintiff-Appellee,


                                                versus


GERMAN RUIZ-ALVAREZ,
a.k.a. Marcos Antonio Garcia-Camacho,

lllllllllllllllllllllllllllllllllllllll                                   lDefendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                              for the Northern District of Georgia
                                 ________________________

                                          (August 6, 2012)

Before DUBINA, Chief Judge, TJOFLAT, and KRAVITCH, Circuit Judges.

PER CURIAM:
              Case: 12-10847     Date Filed: 08/06/2012    Page: 2 of 5

      Appellant German Ruiz-Alvarez appeals his below-guidelines sentence of

58 months that the district court imposed after he pleaded guilty to a single count

of reentry of a previously deported alien, in violation of 8 U.S.C. § 1326(a), (b)(2).

On appeal, Ruiz-Alvarez argues that his sentence was substantively unreasonable

in light of the factors in 18 U.S.C. § 3553(a). Ruiz-Alvarez contends that, although

his sentence was below the guideline range, the district court erred in focusing

heavily upon his criminal history while giving little weight to the nature of his

prior offense and his personal characteristics. Specifically, Ruiz-Alvarez argues

that his prior offense for felony obstruction of an officer, while admittedly a

“crime of violence” warranting a 16-level increase in his criminal offense

category, was nevertheless “mild” when compared to other crimes that warranted

the same increase. Likewise, Ruiz-Alvarez contends that the district court should

have given more weight to the fact that he illegally entered the United States

solely for economic reasons, including the need to care for family members in

Mexico who suffer from medical problems.

      We review the reasonableness of a sentence under a deferential abuse of

discretion standard. Gall v. United States, 552 U.S. 38, 41, 128 S. Ct. 586, 591,

169 L. Ed. 2d 445 (2007). “We may set aside a sentence only if we determine,

after giving a full measure of deference to the sentencing judge, that the sentence

                                          2
              Case: 12-10847     Date Filed: 08/06/2012    Page: 3 of 5

imposed truly is unreasonable.” United States v. Irey, 612 F.3d 1160, 1191 (11th

Cir. 2010) (en banc), cert. denied, 131 S. Ct. 1813 (2011).

      The district court must impose a sentence that is “sufficient, but not greater

than necessary, to comply with the purposes” listed in 18 U.S.C. § 3553(a)(2),

including the need to reflect the seriousness of the offense, promote respect for the

law, provide just punishment for the offense, deter criminal conduct, and protect

the public from the defendant’s future criminal conduct. 18 U.S.C. § 3553(a)(2).

In addition, the sentencing court must consider the nature and circumstances of the

offense, the history and characteristics of the defendant, the kinds of sentences

available, the applicable guideline range, the pertinent policy statements of the

sentencing commission, the need to avoid unwarranted sentencing disparities, and

the need to provide restitution to victims. Id. § 3553(a)(1), (3)-(7).

      In reviewing the reasonableness of a sentence, we first ensure that the

sentence was procedurally reasonable, meaning the district court properly

calculated the guideline range, treated the Guidelines as advisory, considered the

§ 3553(a) factors, did not select a sentence based on clearly erroneous facts, and

adequately explained the chosen sentence. Gall, 552 U.S. at 51, 128 S. Ct. at 597.

Once we determine that a sentence is procedurally sound, we examine whether the

sentence was substantively reasonable in light of the totality of the circumstances.

                                          3
              Case: 12-10847     Date Filed: 08/06/2012   Page: 4 of 5

Id.

      The party who challenges the sentence “bears the burden to show it is

unreasonable in light of the record and the § 3553(a) factors.” United States v.

Tome, 611 F.3d 1371, 1378 (11th Cir.), cert. denied, 131 S. Ct. 674 (2010).

Although we do not presume a sentence is reasonable because it falls within the

guideline range, we ordinarily expect such a sentence to be reasonable. United

States v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008). Imposition of a sentence well

below the statutory maximum penalty is another indication of reasonableness. See

United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008) (holding that

sentence was reasonable in part because it was well below the statutory

maximum).

      We reverse only if left with the firm conviction “that the district court

committed a clear error of judgment in weighing the § 3553(a) factors by arriving

at a sentence that lies outside the range of reasonable sentences dictated by the

facts of the case.” Irey, 612 F.3d at 1190 (internal quotation marks omitted). For

instance, a district court’s “unjustified reliance upon any one § 3553(a) factor”

may be “a symptom of an unreasonable sentence.” United States v. Crisp, 454

F.3d 1285, 1292 (11th Cir. 2006) (holding that a sentence of 5 hours’

imprisonment was unreasonable when the district court focused single-mindedly

                                          4
               Case: 12-10847     Date Filed: 08/06/2012    Page: 5 of 5

on the goal of restitution to the detriment of all other sentencing factors) (internal

quotation marks and brackets omitted).

      We conclude from the record here that Ruiz-Alvarez’s sentence was

substantively reasonable in light of the factual record and the § 3553(a) factors.

The district court did consider the nature of his previous felony and stated on the

record that it was imposing a below-guidelines sentence because it recognized that

the previous conviction was not as serious as other offenses in the same category.

The court also explained that it could not ignore other factors, especially

Ruiz-Alvarez’s extensive criminal history. While Ruiz-Alvarez failed to point to

any specific factor listed in § 3553(a) that he felt the district court accorded too

little weight, the district court could have properly considered such other factors as

deterrence, promotion of respect for the law, and protection of the community, in

fashioning his sentence. We conclude from the record that Ruiz-Alvarez has not

met his burden to show an abuse of discretion, and the sentence he received

reflects a proper balancing of the § 3553(a) factors. Accordingly, we affirm the

sentence as reasonable.

      AFFIRMED.




                                           5